           Case 3:17-cr-04464-CAB Document 56 Filed 03/26/21 PageID.117 Page 1 of 2
AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COUR
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A C
                                                                     (For Revocation of Probation or Supervised Release)
                               V.                                    (For Offenses Committed On or After November I, 1987)

            GABRIELA ANDREA JUAREZ (I)                                  Case Number:        l 7CR4464-CAB

                                                                     KEITH RUTMAN
                                                                     Defendant's Attorney
REGISTRATION NO.               1137428
•-
THE DEFENDANT:
IZ] admitted guilt to violation ofallegation(s) No.         1,2,4,5

D    was found guilty in violation of allegation(s) No.
                                                          -------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

                                  nv7, Failure to report as directed
              2                   nv8, Failure to be truthful and/or follow instructions
             4,5                  nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                  Act)




     Supervised Release is revoked and the defendant is sentenced as provided io page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                     HON. Cathy Ann Bencivenga
                                                                     UNITED STATES DISTRICT JUDGE
,I

               Case 3:17-cr-04464-CAB Document 56 Filed 03/26/21 PageID.118 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                   GABRIELA ANDREA JUAREZ(!)                                                 Judgment - Page 2 of 2
CASE NUMBER:                 l 7CR4464-CAB

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     TIME SERVED (57 DAYS).




     D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




     D     The defendant is remanded to the custody of the United States Marshal.

     D     The defendant shall surrender to the United States Marshal for this district:
           •    ~
                    - - - - - - - - - AM.
                                                                  on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           •    as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •    on or before
           •     as notified by the United States Marshal.
           •     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
     I have executed this judgment as follows:

           Defendant delivered on
                                                                             to - - - - - - - - - - - - - ' - - - - -
     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                         By                     DEPUTY UNITED STATES MARSHAL
II



                                                                                                           17CR4464-CAB
